MEMORANDUM AND ORDER
ELFVIN, District Judge.
The plaintiff’s application for Supplemental Security Income payments on account of her claimed disability to work due to mental impairment was denied by the defendant. Review by this Court was sought. Pursuant to a referral under 28 U.S.C. § 636(b)(1)(B) United States Magistrate Edmund F. Maxwell considered the matter, found that the defendant’s action was not supported by substantial evidence and recommended that the decision be reversed and the matter be remanded solely for the computation of benefits as of a specified date.
The defendant had timely filed an omnibus or general objection to the report and recommendation but such has been withdrawn as of November 12, 1986.
A primary consideration was and is whether the matter should have been remanded to the agency pursuant to section 5(c)(1) of the Social Security Disability Benefits Reform Act of 1984. As the Magistrate noted, this case temporally falls into the category of suspect decisions. He, however and in reliance on this Court’s (Curtin, Ch.J.) findings in Bixler v. Secretary of Health & Human Services, 634 F.Supp. 817 (1986), recommended that this Court find that it had discretion whether to remand a case which had come to a district court for review, and that such discretion be exercised against any remand except for computation of benefits. He recommended such a limited remand.
I join Chief Judge Curtin and Judge Telesca of this Court in construing section 5(c)(1) as not mandating a remand of a case such as this for reconsideration by the Secretary pursuant to his August 28,1985 new *372regulations regarding mental impairments. Bixler v. Secretary of Health & Human Services, supra, at 818.
It is hereby ORDERED that the Report and Recommendation by Magistrate Maxwell that the Secretary’s adverse decision was not supported by substantial evidence and that the Secretary’s decision therefore is reversed and that this case is remanded to the Secretary solely for computation of benefits as of June 28, 1983 is confirmed.